This question was argued at this term by Parsons for the plaintiff, and the Solicitor-General (Davis) and Prescott for the defendant; and the following opinion given by the Court, consisting of Dana, C. J., Paine, Strong, Sewall, and Thatcher, Justices, viz., “ February term, at Boston, A. D. 1802. —The Court having heard arguments on the aforesaid state of facts, and being fully advised thereon, are of opinion that the loss declared on is a total loss ; that the assurer is entitled to the net proceeds of the sale of the said sloop and cargo, received by the master in Tortola, and no more; that the assured is not bound to abandon, but may lawfully retain the sloop there repurchased, and the cargo of salt.” (a) (b)

Thatcher, J., was of opinion against the plaintiff's recovering as for a total loss


b) Sawyer vs. Maine F. & M. Ins. Company, 12 Mass. Rep. 291.— Oliver vs. New buryport M. Ins. Company, 3 Mass. Rep. 51. — Jumel & Al. vs. Mar. Ins. Co. 7 Johns. 423. — Vide Ralston vs. Un. Ins. Co. 4 Bum. 386. — Foster vs. Wilson, 6 Taunt. 25. — 1 Marsh. R. 425. — M'Masters vs. Shoolbred, 1 Esp. 237. — Queen vs. Un. Ins. Co Cond. Marsh. 582, n. — Abbot vs. Scabor, 3 Johns. Cas. 39. — Story vs. Strettell, 1 Dal 10. — United Ins. Co. vs. Robinson, 2 Caines, 280. — Boyle vs. Atty, 1 Gow. 50.